Citation Nr: 0516183	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
residuals of cold injury to the right foot with 
onychomycosis, currently rated as 20 percent disabling.

2.  Entitlement to an initial increased evaluation for 
residuals of cold injury to the left foot with onychomycosis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1956.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (OR) in Los Angeles, California which granted 
service connection for and assigned 20 percent ratings for 
the veteran's bilateral foot disabilities.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time. Id.

Additional evidence was recently received by the Board from 
the veteran and is in the file.


FINDINGS OF FACT

1.  Adequate evidence is of record for equitable resolution 
at this time on both issues.

2.  The veteran's bilateral cold injuries to the lower 
extremities cause pain, numbness, cold and heat sensitivity, 
arthralgia with modest tissue loss, nail abnormalities and 
recurrent ulcerations, color changes and locally impaired 
sensation; there is no sign of significant functional 
peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent and 
no more for residuals of cold injury to the left foot with 
onychomycosis are met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.321, 4.7, 4.104, Code 7122 
(2004).

2.  The criteria for an initial evaluation of 30 percent and 
no more for residuals of cold injury to the right foot with 
onychomycosis are met  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. 
3.321, 4.7, 4.104, Code 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development. See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions with regard to the 
pending issues.  That is, by way of the rating decisions and 
SOC, the veteran has been apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  On the two issues 
substantively addressed herein, the Board finds that the 
veteran's written statements indicate that he has no 
additional evidence to submit on those issues.  In that 
regard, he has also recently submitted additional evidence 
which will be considered by the Board.

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and relevant VA examination.  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  As discussed in detail 
below, the Board finds that, as to these specific issues, the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted. 
38 C.F.R. § 4.104 Diagnostic Code 7122 (2004).  When there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, a 20 percent evaluation is warranted.  When 
there are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 30 percent evaluation is 
warranted.  

Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Id. at Note (1).  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.  When evaluating residuals of a cold 
injury, each part affected is to be rated separately. Id. at 
Note (2).

If an examiner has attributed the residuals of the cold 
injury to the diagnosis of peripheral neuropathy of the feet, 
the rating of the disability may be also based upon those 
symptoms, which is in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7122 at Note (1).  Diagnostic Code 8522 
addresses the superficial peroneal nerve, which relates to 
eversion of the foot.  Under Diagnostic Code 8522, a zero 
percent evaluation may be assigned for mild incomplete 
paralysis of the musculocutaneous nerve. See 38 C.F.R. § 
4.124a, Diagnostic Code 8522.  A 10 percent evaluation 
requires moderate incomplete paralysis. Id.  A 20 percent 
evaluation requires severe incomplete paralysis.  A 30 
percent rating requires complete paralysis with eversion of 
the foot weakened. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background and Analysis

Service records are in the file for comparative purposes.

Private treatment records are in the file from WZG, M.D., 
including from late 2002, relating to care for the veteran's 
foot problems.

Clinical records from Dr. G for care in February, March and 
May 2003 showed the development of a new lesion on a toe on 
the right foot with superimposed chronic dermatosis due to 
his frostbite injury.  The examiner diagnosed ulceration on 
the medial aspect of the distal 2nd toe on the right foot.  
Additional creams were prescribed.

An examination on a fee basis for VA, undertaken in March 
2003, is of record in which the examiner followed the 
questioning and procedures for a cold injury protocol 
evaluation.  The veteran reported that he had ongoing 
problems with residuals of bilateral frozen feet.  He said 
that he had had itching and shedding of the skin on a 
constant basis.  These were on non sun-exposed surface areas.  
He said he used multiple topical creams.  He said he had not 
lost time from work and had no functional impairment.  At the 
time of the injuries, he had been seen at a military facility 
with abnormal sensation disturbance of the nail growth and a 
dull, burning pain sensation reaction to cold and warm 
weather.  He also had pain at nighttime with his feet.  

On examination, the veteran was able to ambulate without the 
use of assistive devices.  He was able to sit up from a 
supine position and transfer from a chair to the examination 
table without major problems.  On examination the skin had a 
yellowish discoloration and thickening of the toenails.  
There was also some skin shedding over the lower extremities.  
The percentage of exposed areas was 0% (absent) and of non-
exposed areas, about 1%.

On examination of the extremities, deep circulation appeared 
to be intact.  There was no clubbing or cyanosis.   The 
veteran complained of subjective decreased sensation in the 
lower extremities but there was normal color, no edema and no 
ulcerations.  Pulses were normal.  

On examination of the veteran's motor strength, there 
appeared to be no impairment.  Deep tendon reflexes were 
symmetrical and equal at 2/2.  He was able to stand on his 
heels and toes, taking a few steps.  His gait was normal and 
there was no sign of limitations on standing or walking.  The 
examiner felt that X-rays were normal.  He also diagnosed the 
presence of an (associated) fungal infection.

A consultative report is of record from July 2003 showing 
that the veteran was still complaining of the right foot, 2nd 
toe ulceration superimposed on the chronic dermatitis from 
the cold injury.  The problem had been unresponsive to 
ongoing treatment.

A further report has now been received by the Board, dated in 
July 2003, relating to the foot problems.  The veteran was 
noted to have a fungal infection involving the skin and nails 
of both feet.  He complained of painful toenails.  He had 
asked for treatment for the fungal infection and the nail 
problems.  Scrapings had been undertaken from the plantar 
surfaces which were treated with KOH and fungal hyphae were 
identified.  Loprox cream was prescribed, to be used twice 
daily.  Lamisil, 250 mgs. was also prescribed, and while it 
was noted that he was in good health as far as his liver was 
concerned, his liver would be monitored due to that 
medication.

The veteran was again seen by DFK, M.D., in October 2003.  At 
that time he was noted to have a persistent fungal infection 
of the skin and nails of both feet.  He had had no problems 
with the Lamisil and his liver function remained normal.  
Lamisil was continued and Naftin cream was prescribed.  He 
was to be followed up in a month.  

In this case, the evidence is certainly not unequivocal as to 
the current severity of the veteran's bilateral foot problems 
as a result of his service incurred cold injury.  And while 
the veteran's representative has suggested that the elements 
of the cold injury protocol evaluation had not been 
performed, the fee basis examination, coupled with the 
results of private ongoing care and evaluations, provide a 
sound evidentiary basis for a resolution of the claim at 
present.

The evidence, however, is clear that whatever his problems 
may be, they are not getting better, and seem to have gotten 
somewhat worse.  At any rate, although he has not been found 
to have a satisfactory treatment regimen with the use of 
Lamisil and fungal agents, his feet are still painful and 
symptomatic.  He has recurrent and intransigent ulcerations, 
and signs of sensory changes.

And while the veteran seems to have intact peripheral 
pulsations, he has complained of sensory disturbances of the 
nail growth and a dull, burning pain sensation reaction to 
cold and warm weather and pain at nighttime with his feet.  

Under Code 7122, when there are cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  The veteran appears to more nearly 
than not fulfill these criteria.  

The residuals of the cold injury are not now attributable to 
a diagnosis of peripheral neuropathy of the feet, so there is 
no sound basis for rating of the disability upon those 
symptoms under Code 8522.  There appear to be no other 
alternative Codes which would provide for a viable 
alternative rating.  It is also noted that medical evidence 
has shown that the fungal infection is part of the cold 
injuries.  This has been fully taken into account in this 
rating; it is not a separate entity for which consideration 
would be separately warranted or compensation individually 
given. 

However, the evidence appears to be balanced, and with 
resolution of doubt in his favor, a 30 percent rating is 
warranted under Code 7122.  Since the symptoms have been 
relatively static from the date of the grant, staging 
pursuant to Fenderson is not necessary.  The evidence does 
not show that his symptoms are of such nature and 
involvement, i.e., circulatory, etc., as to warrant the 
assignment of ratings in excess of 30 percent regardless of 
what Code may be used.

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

An initial evaluation of 30 percent and no more for residuals 
of cold injury to the left foot with onychomycosis is 
allowed, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards. 





An initial evaluation of 30 percent and no more for residuals 
of cold injury to the right foot with onychomycosis is 
allowed, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


